[Cite as Sangeri v. Yerra, 2020-Ohio-5489.]


                                IN THE COURT OF APPEALS OF OHIO

                                     TENTH APPELLATE DISTRICT

Ashok K. Sangeri,                                      :

                   Plaintiff-Appellant,                :
                                                                                No. 19AP-675
v.                                                     :                     (C.P.C. No. 17DR-4265)

Sahitya Yerra,                                         :                 (REGULAR CALENDAR)

                   Defendant-Appellee.                 :



                                       N U N C P R O T U N C1

                                              D E C I S I O N

                                     Rendered on December 3, 2020


                   On brief: Wood Long Family Law, and Jessica M. Wood, for
                   appellant. Argued: Jessica M. Wood.

                   On brief: Sanjay K. Bhatt, for appellee. Argued: Sanjay K.
                   Bhatt.

                    APPEAL from the Franklin County Court of Common Pleas,
                                Division of Domestic Relations

BRUNNER, J.
           {¶ 1} Plaintiff-appellant, Ashok K. Sangeri, appeals from the judgment entry and
final divorce decree entered by the Franklin County Court of Common Pleas, Division of
Domestic Relations on September 4, 2019. For the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
           {¶ 2} Sangeri and defendant-appellee, Sahitya Yerra, entered into an arranged
marriage on April 17, 2016. No children were born as issue of the marriage. The parties
separated just over one year after the marriage. On November 20, 2017, Sangeri filed a
complaint for divorce. On February 10, 2018, Yerra filed her answer; she did not file a


1   This decision replaces the previous decision filed on December 1, 2020 that was not in final format.
No. 19AP-675                                                                             2


counterclaim. On January 15, 2019, Sangeri filed an amended complaint to include, as an
additional ground for divorce, that the parties were living separate and apart without
cohabitation for more than one year. Yerra did not contest that allegation.
       {¶ 3} During the pendency of the case, Yerra filed a motion for temporary orders.
Upon review of the parties' respective affidavits and in consideration of the parties'
incomes, assets, and liabilities, the magistrate ordered Sangeri to pay spousal support in
the amount of $1,500 per month for 8 months, commencing February 1, 2018. On June 21,
2019, the trial court denied Sangeri's motion for a de facto termination date of the marriage.
       {¶ 4} A contested two-day trial was conducted on June 25 and 26, 2019, before a
judge of the Division of Domestic Relations. It is undisputed that the parties were married
in India on April 17, 2016, and that their parents had brokered the marriage. At the time of
their engagement, Yerra lived in India, whereas Sangeri was living in Columbus, Franklin
County, Ohio and working for L-Brands, where he had been employed for approximately 8
years at that time. Sangeri earned $125,103 in 2016 and $126,900 in 2017 at L-Brands.
       {¶ 5} It also is undisputed that Yerra, after becoming engaged to Sangeri, came to
the United States on a student visa and began her studies at New Hampshire University.
Yerra testified she wanted to transfer to Indiana Technical University in order to be closer
to Sangeri, but he did not agree to the transfer.
       {¶ 6} The parties dispute the basis for their marriage. Yerra asserted throughout
her testimony her belief that she was fraudulently induced to marry Sangeri. She testified
that, not long after their wedding, Sangeri told her he only married her so that his younger
brother could marry. Yerra testified Sangeri and she returned to India for the wedding of
Sangeri's younger brother. Thereafter, Sangeri told her that, with his brother's marriage
accomplished, the purpose of their own marriage was over, and he was going to file for
divorce.
       {¶ 7} Sangeri disputed Yerra's account of these events. He testified that he entered
the marriage at his parents' instigation. He also testified that his brother did not meet the
woman he later married until after Sangeri's engagement to Yerra. Sangeri testified that it
was his understanding at the time he became engaged to Yerra that Yerra planned to come
to the United States on a dependent visa until she could secure a student visa and attend
the New Hampshire University. Sangeri testified that, after the parties' wedding in India,
No. 19AP-675                                                                              3


they returned to the United States separately, about two days apart. Sangeri returned to
Columbus, and Yerra returned to New Hampshire. Sangeri testified that the parties'
relationship after their wedding was good, and that they spoke regularly and met many
times. He testified that he noticed a shift in Yerra's attitude toward him when they went to
India for his brother's wedding.      He described their subsequent communications as
argumentative and the marriage as "rocky." (June 25, 2019 Tr. at 40.) Sangeri testified his
relationship with Yerra continued to deteriorate to the point that he told her he thought
their marriage was over, and he felt she agreed. Sangeri testified that he sought legal advice
to terminate the marriage in September 2017. He filed for divorce November 20, 2017.
       {¶ 8} Yerra testified that, while she was attending school in New Hampshire, she
wanted to come to Columbus to visit Sangeri, but that Sangeri dissuaded her, claiming
financial distress and refusing to pay for Yerra's travel to Columbus. Sangeri denied
refusing to have Yerra visit but acknowledged he had not wanted to purchase the more
expensive airline tickets for last-minute trips because it was a financially stressful time for
him.
       {¶ 9} Yerra disputes Sangeri's claim of financial stress, testifying that he received
income as a silent partner in an information technology service company, Telligen Tech.
Sangeri denied being a silent partner in Telligen Tech or receiving income from it. He
testified the company belonged to friends he helped out occasionally, even lending them
substantial amounts of money while he was married to Yerra. He acknowledged the
company has office locations at Airport Drive in Columbus, Ohio and in Hyderabad, India.
Yerra also pointed to money Sangeri transferred to India, asserting the money was to pay
Telligen Tech employees in India. Sangeri denied Yerra's assertion, testifying that the
money transfers of $9,996 and $16,491 he made during the marriage were to his family and
friends in India.
       {¶ 10} Yerra testified that, following her graduation from university, she continued
to be in the United States on a student visa, on Optional Practical Training ("OPT") status.
The expiration date of her OPT status was August 2020, with no guarantee that it would be
renewed. Yerra's employment required her to live in the New York/New Jersey area. She
testified that her net income was $4,000 a month. She shared a 3-bedroom home with 4 to
5 people, and her monthly rent fluctuated from $1,000 to $2,000, depending on the
No. 19AP-675                                                                             4


number of people living in the house. She incurred additional expenses for transportation,
food, and other necessities.
       {¶ 11} Yerra testified she wanted to stay married to Sangeri. She stated she would
be the first person in her community to be divorced and was reluctant to return to India,
due to the stigma attached to a divorced woman.
       {¶ 12} After the trial concluded, the parties submitted their respective proposed
findings of facts and conclusions of law.
       {¶ 13} On September 4, 2019, the trial court issued a judgment entry for decree of
divorce, findings of fact and conclusions of law. The trial court found that the duration of
the marriage was from April 17, 2016 to June 26, 2019. The trial court granted the divorce
to Sangeri on the grounds that the parties had lived separate and apart for a period in excess
of one year without cohabitation. Additionally, the trial court allocated martial and non-
marital assets and made a distributive award to Yerra. Based on the parties' testimony and
evidence adduced at trial, the trial court set forth in the divorce decree the following
conclusions of law, directly addressing the parties' respective credibility:
               This Court is vested with broad discretion when fashioning a
               division of both marital property and marital debt. The award
               need not be equal but it must be equitable. The Court considers
               that spousal support is justifiable in this case, but based on the
               positions of the parties, a strict division of assets as revealed in
               testimony and by evidence presented at trial, as well as an
               award to [Yerra] for Attorney Fees, may be most appropriate in
               this matter. Awarding [Yerra] all marital equity in the Claver
               Condo is an appropriate substitute for spousal support in this
               matter. [Sangeri] attempts to make arguments for reducing the
               marital equity in the home based on the argument that "he
               alone contributed". The Court rejects this argument as an
               inappropriate attempt to reintroduce a de facto termination
               theory of the case, which with this Court has already disposed.

               [Yerra] testified she believed she was fraudulently induced to
               marry [Sangeri] in a scheme for an elder brother to marry first
               in order that [Sangeri's] younger brother be able to make a
               match considered advantageous to his family. The Court heard
               persuasive testimony on this topic. But the Court does not need
               to make a determination on these emotionally-laden matters in
               order to craft an equitable award based on the needs and
               relative dependencies of the parties.
No. 19AP-675                                                                              5


               [Yerra] credibly demonstrated, through testimony and
               evidence, that she is vocationally vulnerable due to her visa
               limitations in the United States. Equally persuasive was her
               testimony that she is reluctant to return to her home country
               where she would face extreme stigma in her own culture of
               being a divorced woman, and [] lacks significant personal
               resources.

               The Court found [Sangeri] to lack credibility on the issues of
               transfers he made before filing for divorce and regarding his
               role in Telligen Tech. [Yerra] and her Counsel were required to
               expend time and resources to substantiate funds due to
               [Sangeri's] lack of transparency and non-disclosures. If full
               transparency existed, it may be that [Sangeri's] assets are far
               greater than what has been established in this Court.

(Decree of Divorce at 5-6.)
       {¶ 14} The trial court, based on its findings of fact and conclusions of law, issued the
following orders in the division of property section of the divorce decree:
               1. Yerra was awarded all the marital equity of $18,210.43 in the
               rental property located at 4120 Claver Drive, Columbus, Ohio
               ("Claver Condo"). The trial made this award in lieu of spousal
               support.

               2. Sangeri was ordered to pay Yerra the following sums of
               money:

                     $19,563, the amount equal to one-half the funds Sangeri
                      withdrew prior to filing for divorce;

                     $9,996, the amount equal to one-half the marital funds
                      transferred to India;

                     $20,000, the amount equal to one-half the monies
                      Sangeri was then known to have received from Telligen
                      Tech during the marriage;

                     $16,491, the amount equal to the funds Sangeri
                      transferred to his friends and family prior to filing for
                      divorce.

               3. Each party to maintain their bank accounts as titled in their
               own name.
No. 19AP-675                                                                            6


                      Each party to retain any and all personal property in
                       their respective possession and control, including
                       jewelry, household goods, and furniture.

                      Sangeri to retain the 2007 Infiniti G35 and any other
                       vehicles in his possession.

(Decree of Divorce at 7-9.)
       {¶ 15} Additionally, the trial court found there was no marital debts.
       {¶ 16} The trial court awarded Yerra $10,000 in attorney fees and ordered Sangeri
to pay the same.
       {¶ 17} Finally, the trial court issued orders regarding the parties' stipulations with
respect to determining the marital value of Sangeri's 401(k) plan with L-Brands, a Morgan
Stanley investment account, and an AST Equity Plan Solutions account.
       {¶ 18} In conclusion, the trial court stated it was "not required to make factual
findings regarding each piece of evidence, and the omission of a fact from this decision does
not suggest that the court did not consider that fact." (Decree of Divorce at 11.)
       {¶ 19} Sangeri now appeals.
II. ASSIGNMENTS OF ERROR
       {¶ 20} Sangeri presents for our review 11 assignments of error:
               [1.] The trial Court erred and abused its discretion by granting
               100% of the equity in the 4120 Claver Drive property to [Yerra].

               [2.] The trial court erred and abused its discretion by ordering
               [Sangeri] to pay $20,000 to [Yerra].

               [3.] The trial court erred and abused its discretion by ordering
               [Sangeri] to pay $19,563 to [Yerra].

               [4.] The trial court erred and abused its discretion by ordering
               [Sangeri] to pay $9,996 to [Yerra].

               [5.] The trial court erred and abused its discretion by ordering
               [Sangeri] to pay $16,491 to [Yerra] to the extent this was
               ordered twice.

               [6.] The trial court erred and abused its discretion by granting
               $10,000 in attorney fees to [Yerra].
No. 19AP-675                                                                                7


               [7.] The trial court erred and abused its discretion by finding
               the jewelry given to the parties as part of their wedding
               ceremony was [Yerra's] separate property.

               [8.] The trial court erred and abused its discretion by finding
               there was no marital debt.

               [9.] The trial court erred and abused its discretion by failing to
               find the parties['] bank accounts to be marital assets and failing
               to equitably divide such.

               [10.] The trial court erred and abused its discretion by ordering
               [Sangeri] to pay to [Yerra] one-half the marital value of the L-
               Brands Stock.

               [11.] The trial court erred and abused its discretion by ordering
               a division of assets and debts that was not equitable.

III. DISCUSSION
   A. Determination and Division of Marital Property
       {¶ 21} Ten of Sangeri's 11 assignments of error—all except his sixth assignment of
error regarding attorney fees—relate to the trial court's determinations regarding the
parties' marital and non-marital property and how to divide any marital property equitably.
We first address those 10 assignments of error.
       1. Law and Standards of Review
       {¶ 22} In divorce proceedings, the trial court is required to determine what
constitutes marital property and what constitutes separate property. R.C. 3105.171(B).
Marital property does not include separate property. R.C. 3105.171(A)(3)(b). Separate
property is defined by statute, in relevant part, as "[a]ny gift of any real or personal property
or of an interest in real or personal property that is made after the date of the marriage and
that is proven by clear and convincing evidence to have been given to only one spouse."
R.C. 3105.171(A)(6)(a)(vii). The statute further provides that the commingling of separate
property with any other type of property does not destroy its identity, unless the separate
property is not traceable. R.C. 3105.171(A)(6)(b). When the parties contest whether an
asset is marital or separate property, it is presumed to be marital property unless proven
otherwise. Wolf-Sabatino v. Sabatino, 10th Dist. No. 10AP-1161, 2011-Ohio-6819, ¶ 11. The
party requesting that an asset be classified as separate property bears the burden of tracing
it to his or her separate property. Id.
No. 19AP-675                                                                            8


       {¶ 23} We review a trial court's determination of property as marital or separate
under a manifest weight standard and will affirm a trial court's determination if it is
supported by some competent, credible evidence. Roush v. Roush, 10th Dist. No. 15AP-
1071, 2017-Ohio-840, ¶ 18, citing Banchefsky v. Banchefsky, 10th Dist. No. 09AP-1011,
2010-Ohio-4267, ¶ 36.
       {¶ 24} After determining what constitutes marital property and what constitutes
separate property, the court is required to divide the marital and separate property
equitably. R.C. 3105.171(B). With respect to marital property, R.C. 3105.171(C)(1) provides
that marital property shall be divided equally, unless an equal division would be
inequitable, in which case the property shall be divided in the manner the court determines
equitable. The trial court must value the marital property to determine an appropriate
division. See Raymond v. Raymond, 10th Dist. No. 11AP-363, 2011-Ohio-6173, ¶ 22 ("To
comply with its duty [under R.C. 3105.171(C)(1)], the trial court must value and divide all
marital property in a divorce, and in most cases, the failure to do so amounts to an abuse of
discretion. Although a trial court possesses broad discretion to determine the value of
marital property, it may not omit valuation altogether.") (citations omitted).
       {¶ 25} We review a trial court's determination of the value of marital property for
abuse of discretion. Beagle v. Beagle, 10th Dist. No. 09AP-353, 2009-Ohio-6570, ¶ 11 ("A
trial court has broad discretion to determine the value of marital property, and its
determination will not be disturbed on appeal absent an abuse of that discretion."); Grody
v. Grody, 10th Dist. No. 07AP-690, 2008-Ohio-4682, ¶ 20 ("A trial court has broad
discretion in developing a measure of value for property in a divorce case.").
       2. First Assignment of Error
       {¶ 26} In his first assignment of error, Sangeri asserts the trial court erred and
abused its discretion by granting 100 percent of the equity in the Claver Condo to Yerra.
The trial court found Sangeri's assertion essentially renewed his motion for a de facto
termination date of the marriage, a motion the trial court had already denied. We agree.
       {¶ 27} It is undisputed that Sangeri purchased the Claver Condo in January 2017,
while the parties were married. The trial court determined that the Claver Condo is marital
property.
No. 19AP-675                                                                             9


       {¶ 28} In the divorce decree, the trial court explicitly found it was more appropriate
and equitable to award Yerra the full amount of the condo's equity in lieu of spousal
support. The trial court found that "[c]redible testimony and evidence was shown to
indicate [Sangeri] wanted [Yerra] to be dependent on him, he maintained financial control
in such a manner that she was dependent on him, and the marriage itself was arranged in
a way to increase her dependence." (Decree of Divorce at 4.) The trial court explained that
its reasoning in making this award "is based on observation and weighing of the credibility
of each party, the lack of transparency by [Sangeri] regarding financial transactions, and
the clear disparity of income and financial vulnerability which puts [Yerra] in a weaker
position." (Decree of Divorce at 7.) Additionally, as noted previously, the decree contains
the trial court's specific rejection of Sangeri's argument that he alone contributed to the
Claver Condo, finding his argument "an inappropriate attempt to reintroduce a de facto
termination theory of the case, which with this Court has already disposed." (Decree of
Divorce at 6.)
       {¶ 29} "The first step in making an equitable distribution of marital property is to
determine the duration of the marriage." Heyman v. Heyman, 10th Dist. No. 05AP-475,
2006-Ohio-1345, ¶ 31. R.C. 3105.171(A)(2)(a) creates a presumption that the term of a
marriage for purposes of property valuation is the time from the date of the marriage
through the date of the final hearing in an action for divorce. Meeks v. Meeks, 10th Dist.
No. 05AP-315, 2006-Ohio-642, ¶ 50. If the court determines use of that date would be
inequitable, however, it may select a termination date that it considers equitable. R.C.
3105.171(A)(2)(b). "[A] trial court may use a de facto termination of marriage date when
the evidence clearly and bilaterally shows that it is appropriate based upon the totality of
the circumstances." Meeks at ¶ 50. The court has discretion whether to use the final
hearing date or a de facto termination date and this decision is subject to review for abuse
of discretion. Id.
       {¶ 30} In the matter before us, the trial court's explanation as to why it rejected the
de facto termination date of the marriage requested by Sangeri is supported by competent,
credible evidence. The trial court's decision clearly sets forth a rational evidentiary basis
for awarding Yerra the full marital equity in the Claver Condo. Moreover, the trial judge
was best situated to access the credibility of the witnesses and the evidence. Therefore, we
No. 19AP-675                                                                           10


find the trial court did not err or abuse its discretion in making this award, and this Court
will not disturb the award.
       {¶ 31} Accordingly, the first assignment of error is overruled.
       3. Depleted Marital Funds – Second, Third, Fourth, and Fifth
          Assignments of Error
       {¶ 32} In his second, third, fourth, and fifth assignments of error, Sangeri asserts
the trial Court erred and abused its discretion by ordering him to pay Yerra $20,000,
representing one-half of the money Sangeri was known to have received from Telligen Tech
during the marriage; $19,563, representing one-half the amount of money Sangeri
withdrew before he filed for divorce; $9,996, representing one-half of the marital funds
Sangeri transferred to India; and $16,491, representing one-half of the funds Sangeri
transferred to his family and friends before he filed for divorce, an amount that Sangeri
argues he is being ordered to pay twice.
       {¶ 33} The decree contains the trial court's rationale with respect to these four
orders. The trial court determined that, based on Sangeri's affidavit of property and
credible evidence adduced at trial, the record demonstrated that Sangeri had depleted
marital assets prior to filing for divorce. The decree contains the trial court's findings of
fact based on testimony, including the following:
               d. Credible testimony, including admissions by [Sangeri],
               during the trial suggest that [Sangeri] is a silent partner in * * *
               Telligen Tech * * *. The Court is convinced that sufficient
               testimony and physical evidence was shown at trial to support
               a finding that [Sangeri] has unreported ownership stake or
               some form of business relationship in or with this company
               that increases his assets and access to capital. The parties do
               not appear to be in a position to undertake a more thorough
               forensic analysis. Consequently, the Court must simply include
               this evidentiary issue in its weighing of equities.

               e. [Sangeri] received a check on June 6, 2017 for $40,000 from
               Telligen Tech. [Sangeri] claimed the check was a repayment for
               a loan made to the company. Credible testimony and physical
               evidence shows [sic] that this amount represents potential
               income to [Sangeri]. Whether it is income or a loan, there are
               no credible business documentation to support [Sangeri's]
               position in the matter. It is, at the very least, an informal
               transfer of marital property. Therefore, the Court will treat it as
               a marital asset.
No. 19AP-675                                                                                           11


                ***

                g. [Sangeri] testified that he sought legal advice to terminate his
                marriage around September 2017. He filed for divorce
                November 20, 2017.

                h. [Sangeri] holds the following accounts. According to credible
                testimony and evidence, various sums totaling $39,125.93 were
                withdrawn in close proximity to [Sangeri] filing for divorce:

                     i. Digital Federal Credit Union (DCU) # *849

                    ii. Chase Bank # *839

                [Sangeri] was unwilling or unable to state a credible or
                appropriate business or personal reason for these transfers.

                i. [Sangeri] transferred funds totaling $19,992.29 to India from
                2/1/17 to 5/28/19. [Sangeri] contends these funds were to his
                parents for support. [Yerra] testified the transfers were related
                to [Sangeri's] interest in Telligen Tech and its India operations.
                The parties were subject to a Standard Mutual Temporary
                Restraining Order November 21, [2017]2. The Court finds that
                regardless of the purpose of the transfers, they were not
                exempted by the TRO, as they are not "day to day spending" in
                the sense of the agreement[.]

                j. In his Affidavit of Property, [Sangeri] acknowledged transfers
                to friends and family totaling $32,982. These transfers
                included $20,000 to Telligen Tech principal Ashwin Puppala.
                [Sangeri] was unwilling or unable to state a credible or
                appropriate business or personal reason for these transfers. He
                claimed he wanted to "help his friends." The Court does not
                find this to be an appropriate answer and the large transfer in
                particular raises questions about whether [Sangeri] and the
                recipient of this large gift followed applicable federal
                regulations for cash transfers. In any event, the Court considers
                these marital assets depleted without the consent or knowledge
                of [Yerra], and [Sangeri] is required to make her whole.

(Decree of Divorce at 3-5.)
        {¶ 34} In the divorce decree, the trial court summarized its findings that Sangeri had
depleted these martial assets, stating:


2A typographical error in the September 4, 2019 divorce decree states the TRO issued November 21, 2019.
The record in this matter clearly reflects that the TRO issued November 21, 2017, the day after Sangeri filed
his divorce complaint.
No. 19AP-675                                                                               12


               [Sangeri] seeks to ignore this depletion of these marital assets
               and additionally credit him $4,613.50 for a payment made to
               [Yerra] that he had already been required to pay, had not paid,
               and made the payment in Court. The Court will not
               countenance either argument. It is clear from the evidence and
               testimony provided that [Sangeri] not only depleted marital
               assets prior to divorce, he transferred funds to India outside the
               mutual standard Temporary Restraining Order; and displayed
               a thorough lack of transparency regarding his assets and
               interests. [Sangeri's] behavior amounts to either willful or
               reckless financial misconduct. The Court addresses this
               imbalance by requiring [Sangeri] to make payment of these
               funds to [Yerra] as her half of marital assets that were either
               willfully or recklessly depleted.

(Decree of Divorce at 8.)
       {¶ 35} Both parties provided conflicting testimony as to the source and dispersal of
these funds. The trial court found Yerra's testimony credible and Sangeri's testimony not
credible. Moreover, the trial court found Sangeri's actions violated the mutual standard
temporary restraining order the trial court had issued.
       {¶ 36} "It is the place of the trial court, not the reviewing court, to assess the
credibility of the witnesses." Heyman at ¶ 18. Under the circumstances in this case, we
conclude there was competent, credible evidence to support the trial court's conclusions
and, therefore, the findings that Sangeri willfully or recklessly depleted these funds.
Consequently, there is no abuse of discretion.
       {¶ 37} The second, third, fourth, and fifth assignments of error are overruled.
       4. Jewelry – Seventh Assignment of Error
       {¶ 38} Sangeri's seventh assignment of error asserts the trial court erred and abused
its discretion by finding the jewelry given to the parties as part of their wedding ceremony
was Yerra's separate property.
       {¶ 39} In divorce proceedings, the trial court is required to determine what
constitutes marital property and what constitutes separate property. R.C. 3105.171(B).
Marital property does not include separate property. R.C. 3105.171(A)(3)(b). Separate
property is defined by statute, in relevant part, as "[a]ny gift of any real or personal property
or of an interest in real or personal property that is made after the date of the marriage and
that is proven by clear and convincing evidence to have been given to only one spouse."
R.C. 3105.171(A)(6)(a)(vii). The statute further provides that the commingling of separate
No. 19AP-675                                                                            13


property with any other type of property does not destroy its identity, unless the separate
property is not traceable. R.C. 3105.171(A)(6)(b). When the parties contest whether an
asset is marital or separate property, it is presumed to be marital property unless proven
otherwise. Wolf-Sabatino at ¶ 11. The party requesting that an asset be classified as
separate property bears the burden of tracing it to his or her separate property. Id. We
review a trial court's determination of property as marital or separate under a manifest
weight standard and will affirm a trial court's determination if it is supported by some
competent, credible evidence. Roush at ¶ 18, citing Banchefsky at ¶ 36.
       {¶ 40} The parties gave conflicting testimony regarding who had provided the
jewelry to whom and when. Sangeri testified that he and Yerra received gold jewelry from
her parents and his parents. He stated he had received a bracelet, a ring, and a necklace
chain, while she received a couple of necklaces. However, Sangeri was unable to produce
any admissible documentary evidence to support his testimony that his parents had
purchased some of the jewelry and the jewelry provided by both sets of parents had been
given to the parties jointly.
       {¶ 41} Yerra testified that no jewelry in her possession had been given to her by
Sangeri's parents. She acknowledged that she had had some jewelry while she was staying
with Sangeri in Columbus, but she had taken that jewelry with her when the parties traveled
to India for the wedding of Sangeri's younger brother and left it with her parents when she
returned to the United States. Yerra testified on cross-examination that the jewelry that
was given to her at her wedding was purchased by her parents, and that was the jewelry she
left with her parents. On redirect, she testified that neither Sangeri nor his parents had
given her any jewelry at the time of the parties' wedding or thereafter. She stated that the
jewelry Sangeri was describing had been given to her by her parents prior to her marriage.
       {¶ 42} In the divorce decree, the trial court found that the jewelry belonged solely to
Yerra and thus was not marital property. The trial court explained its finding as follows:
               [Sangeri] claims he gave certain jewelry, valued according to
               his estimate to be $20,000, to [Yerra] which he now deems
               marital property. He provided grainy black and white photos
               and "receipts" as evidence. The Court is unable to make any
               determination regarding the composition or value of the
               jewelry in these photos. The "receipts" shown appear to be a
               calculation of numbers written on a jewelers' letterhead.
               [Sangeri] fails to establish any relationship between the
No. 19AP-675                                                                             14


               "receipts" and the jewelry in the photos, and has also not
               established that he purchased the jewelry at all, or that he gave
               it to [Yerra]. Any jewelry in [Yerra's] possession, or any she
               placed with her family, is her separate property and shall
               remain her separate property. [Sangeri's] attempts to raise an
               issue of [Yerra] not including wedding jewelry on her Affidavit
               of Property, but, in the Court's view, the inclusion of wedding
               jewelry on Property Affidavits is not typical.

(Decree of Divorce at 9.)
       {¶ 43} To the extent Sangeri challenges the credibility of Yerra's testimony, those
issues were raised at trial and the trial court was able to consider them in evaluating and
weighing the evidence.      The trial court found that Yerra's testimony overcame the
presumption that the jewelry was marital property. "It is the place of the trial court, not the
reviewing court, to assess the credibility of the witnesses." Heyman at ¶ 18. Although
nothing in the record appears to support the trial court's finding that "the inclusion of
wedding jewelry on Property Affidavits is not typical," we find that to be harmless error.
(Decree of Divorce at 9.) Under the circumstances in this case, we conclude there was
competent, credible evidence to support the trial court's conclusion and, therefore, the
finding that the jewelry was Yerra's separate property was not against the manifest weight
of the evidence.
       {¶ 44} The seventh assignment of error is overruled.
       5. Eighth Assignment of Error
       {¶ 45} In his eighth assignment of error, Sangeri asserts the trial court erred and
abused its discretion by finding there was no marital debt.
       {¶ 46} In its findings of fact, the trial court found that "[Sangeri's] credit card
liabilities include $2,164.07 (Chase Bank) and $14,946.99 (Bank of America). [Sangeri]
confirmed that a portion was for payment of his attorney fees, and did not confirm the
sources of the other liabilities." (Decree of Divorce at 5.)
       {¶ 47} In the divorce decree, the trial court stated it did not find any marital debt in
this matter.
       {¶ 48} The property to be divided in a divorce proceeding includes not only the
parties' assets but also any debts incurred by the parties. Marrero v. Marrero, 9th Dist.
No. 02CA008057, 2002-Ohio-4862. Marital debt has been defined as any debt incurred
during the marriage for the joint benefit of the parties or for a valid marital purpose.
No. 19AP-675                                                                               15


Ketchum v. Ketchum, 7th Dist. No. 2001 CO 60, 2003-Ohio-2559, citing Turner, Equitable
Distribution of Property, Section 6.29, at 455 (2d Ed.1994, Supp.2002).
       {¶ 49} Sangeri's testimony indicated that his credit card debt immediately prior to
his marriage of $12,981.00, and at the time of trial was $17,111.06, an increase of $4,130.06.
Sangeri also testified he paid approximately $10,000.00 to his divorce attorneys using his
Chase Bank and Bank of America credit cards. He was unable, however, to provide an
accounting of what amount of the debt of either of these credit cards was for and whether
it related to payments to his attorneys in the underlying matter. He conceded in his brief
that any monies paid to his divorce counsel via credit card may be "grounds to consider
some debt not marital." (Sangeri's Brief at 37.)
       {¶ 50} The parties stipulated that the allocation of credit card debt "shall be left to
the determination of the Court." (Tr. at 71.) In the absence of any credible testimony or
evidence as to what portion of Sangeri's credit card was for valid marital purposes, the trial
court could not determine what, if any, of Sangeri's credit card debt was marital debt.
Consequently, the trial court did not find it equitable under the circumstances to consider
any portion of the parties' debt to be marital debt. The trial court found, therefore, no
marital debt in this matter and ordered each party "to pay for and hold the other harmless
on all personal debts and obligations." (Decree of Divorce at 9.) Given the record before
us, we find the trial court did not abuse its discretion in reaching this determination.
       {¶ 51} Accordingly, the eighth assignment of error is overruled.
       6. Ninth Assignment of Error
       {¶ 52} In his ninth assignment of error, Sangeri asserts the trial court erred and
abused its discretion by failing to find the parties' bank accounts to be marital assets and
failing to equitably divide such.
       {¶ 53} R.C. 3105.171(F)(2) requires the trial court to consider the parties' assets and
liabilities in the event the trial court makes an equitable distribution of the marital assets.
The record before us demonstrates that the trial court considered this and other factors and
set forth the basis for an equitable distribution in the divorce decree. As previously
discussed, the trial court specifically addressed Sangeri's lack of transparency regarding
financial matters as well as the evidence that Sangeri had depleted the marital assets prior
to filing for divorce, violating the temporary restraining order in the process. Having
No. 19AP-675                                                                             16


addressed those inequities, the trial court determined that, in other regards, it was
equitable that each party maintain their bank accounts as titled in their own name.
       {¶ 54} Yerra submits that, by ordering each party to keep their own bank accounts,
the trial court made an equal division of the total bank account balances. Given the
circumstances of this case, we agree, and find the trial court did not abuse its discretion in
this regard.
       {¶ 55} The ninth assignment of error is overruled.
       7. Tenth Assignment of Error
       {¶ 56} In his tenth assignment of error, Sangeri asserts the trial court erred and
abused its discretion by ordering Sangeri to pay to Yerra one-half the marital value of the
L-Brands Stock.
       {¶ 57} The trial court addressed this issue under the stipulations section of the
divorce decree. The parties had stipulated that 300.88457 of Sangeri's share in L-Brands,
from his Employee Stock Purchase Plan, were marital property. The parties further
stipulated that, as of the date of the trial, the stock price was $24.17 per share. Thus, these
shares had a total value of $7,235.14, as stipulated by the parties. Divided equally, each
party would receive $3,617.57.
       {¶ 58} The trial court's determination incorporated the parties' stipulations as to
how many shares constituted marital property and what the value of those shares was as of
a date certain designated by the parties. The parties also stipulated that "[t]he division of
the marital portion and whether or not it is equitable for defendant to receive value for such
shall be left to the determination of the court." (Tr. at 71.) The trial court stated in the
decree that the ordered distribution was determined under principles of equity.
Consequently, we find the trial court did not abuse its discretion with respect to the division
of the L-Brands Stock shares.
       {¶ 59} The tenth assignment of error is overruled.
       8. Eleventh Assignment of Error
       {¶ 60} In his eleventh assignment of error, Sangeri asserts the trial court erred and
abused its discretion by ordering a division of assets and debts that was not equitable.
       {¶ 61} We disagree. For all the foregoing reasons, we find the trial court did not err
or abuse its discretion in division of marital assets and debts. Accordingly, the eleventh
assignment of error is overruled
No. 19AP-675                                                                              17


   B. Attorney's Fees – Sixth Assignment of Error
       {¶ 62} Sangeri's sixth assignment of error assets the trial court erred and abused its
discretion by granting $10,000 in attorney fees to Yerra. We disagree.
       {¶ 63} In divorce proceedings, a trial court may award "all or part of reasonable
attorney's fees and litigation expenses to either party if the court finds the award equitable."
R.C. 3105.73(A). A trial court " 'may consider the parties' marital assets and income, any
award of temporary spousal support, the conduct of the parties, and any other relevant
factors the court deems appropriate' " to determine whether an award is equitable. Rodgers
v. Rodgers, 8th Dist. No. 105095, 2017-Ohio-7886, ¶ 60, quoting Gentile v. Gentile, 8th
Dist. No. 97971, 2013-Ohio-1338, ¶ 69.
       {¶ 64} We have held that an award of attorney fees under R.C. 3105.73 lies within
the sound discretion of the trial court and will not be reversed absent an abuse of discretion.
Wehrle v. Wehrle, 10th Dist. No. 12AP-386, 2013-Ohio-81, ¶ 47, citing Huffer v. Huffer,
10th Dist. No. 09AP-574, 2010-Ohio-1223, ¶ 19, citing Parker v. Parker, 10th Dist. No.
05AP-1171, 2006-Ohio-4110, ¶ 36.
       {¶ 65} Yerra testified that she had been able to pay only $2,500 to her attorney as of
the time of trial. In comparison, Sangeri had paid his attorneys $10,000. Yerra directs our
attention to a holding of Rodgers at ¶ 70:
               "Where the amount of an attorney's time and work is evident
               to the trier of fact, an award of attorney fees, even in the
               absence of specific evidence to support the amount, is not an
               abuse of discretion." Dotts v. Schaefer, 5th Dist. Tuscarawas
               No. 2014 AP 06 0022, 2015-Ohio-782, ¶ 17. Indeed, domestic
               relations courts often rely on their own knowledge and
               experience to determine the reasonableness of attorney
               fees. See e.g., Long v. Long, 10th Dist. Franklin No. 11AP-510,
               2012-Ohio-6254, ¶ 20 ("The trial court * * * is not required to
               hear [expert] testimony and may rely on its own knowledge and
               experience to determine the reasonableness of the amount
               claimed."); Lundy v. Lundy, 11th Dist. Trumbull No. 2012-T-
               0100, 2013-Ohio-3571, ¶ 55 (Trial court "may evaluate the
               work performed by an attorney in a domestic-relations action
               * * * [a]nd * * * may use its own knowledge and experience to
               determine       the   reasonableness      [of]   the    amount
               claimed."); Groza-Vance v. Vance, 162 Ohio App.3d 510,
               2005-Ohio-3815, 834 N.E.2d 15, ¶ 44 (10th Dist.) (same); Gore
               v. Gore, 2d Dist. Greene No. 09-CA-64, 2010-Ohio-3906, ¶ 39.
No. 19AP-675                                                                          18


       {¶ 66} The trial court explained its decision on the subject matter ordering Sangeri
to pay Yerra for her attorney fees:
               Due to [Sangeri's] lack of transparency regarding transfers of
               funds around the time of his filing for divorce, large checks
               written to friends and family without an identified purpose,
               and receipt of funds from Telligen Tech, he required [Yerra]
               and her Counsel to use time and resources to address these
               issues. Whether the financial misconduct is deliberate on the
               part of [Sangeri] or merely his manner of doing business, it put
               [Yerra] in a detrimental position. Therefore, the Court awards
               [Yerra] $10,000 in attorney fees, and orders [Sangeri] to pay
               same.

(Decree of Divorce at 10.)
       {¶ 67} We find the trial court's award of attorney fees and expenses was readily
explained and within the trial court's discretion.
       {¶ 68} The sixth assignment of error is overruled.
IV. CONCLUSION
       {¶ 69} For the foregoing reasons, having independently examined the record,
reviewed the parties' briefs, and listened to the parties' oral arguments, we conclude the
trial court did not err in its decision. Accordingly, we overrule all eleven of Sangeri's
assignments of error and affirm the judgment of the Franklin County Court of Common
Pleas, Division of Domestic Relations.
                                                                       Judgment affirmed.
                         SADLER, P.J., and NELSON, J., concur.